Title: From Thomas Jefferson to Samuel J. Harrison, 24 October 1821
From: Jefferson, Thomas
To: Harrison, Samuel J.



P.F.
Oct. 24. 21.
I have but a single acquaintance at  the University of Cambridge. he is  Professor of Belles lettre there and with him my intimacy is such that I am sure he my recommndn will engage his friendly attentions. I inclose you a letter to him and am happy in the oppy of being useful to you. as mr Towels  is to go with your son I thot it best to name both  which be so good as to mentn to mr. T. the father in the same letter. accept the assurance of my esteem & respect